Citation Nr: 1535498	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable evaluation for residuals of a fracture of the left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  

The statement of the case issued in December 2013 addressed the matter of entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 (2015).  Since the Veteran's substantive appeal specifically limited the claim to an increased rating for the residuals of a fracture of the left little finger, this decision is limited to the issue set forth on the preceding page.


FINDING OF FACT

The residuals of the fracture of the left little finger include limitation of motion and pain, but there is no interference with left hand functioning or limitation of motion of other fingers of the left hand.


CONCLUSION OF LAW

A compensable rating for residuals of a fracture of the left little finger is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5227, 5230 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in February 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

The Veteran's pertinent VA medical records have been secured.  He was afforded adequate VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show the Veteran was seen in the occupational therapy clinic in January 2012.  It was noted he was working full-time.  He reported pain, 7/10, in the fifth digit of his left hand.  He stated he used pain medication without improvement.  An examination showed flexion of the metacarpophalangeal joint of the left little finger was to 50 degrees active and 80 degrees passive; extension was to 0 degrees, both active and passive; flexion of the proximal interphalangeal joint was to 54 degrees active and 86 degrees passive; extension was to -26 degrees active and -10 degrees passive; and flexion of the distal interphalangeal joint was to 28 degrees active and 36 degrees passive, and extension was to 0 degrees, both active and passive.  Later that month, he said he felt as if motion was getting better in the finger, but he still had complaints of pain.  The Veteran tolerated five minutes of occupational therapy intervention.  He received paraffin treatment prior to manual therapy, which consisted of active and passive range of motion exercises for the left little finger for metacarpal phalangeal, proximal interphalangeal and distal interphalangeal flexion/extension.  The assessment was that he appeared to be making progress with active range of motion of the finger.

On September 2012 VA examination, the Veteran reported he had difficulty making a full fist, so grasping and carrying items were difficult.  It was noted the Veteran is left-handed.  He stated he was unable to fully extend the left little finger at the proximal interphalangeal joint.  He reported constant dull, aching pain and stiffness in the left little finger.  He indicated he used hot wax soaking and medication for pain as needed to treat the finger.  He maintained he had increased pain and decreased motion during flare-ups.  On examination, there was limitation of motion or evidence of painful motion of the left little finger.  There was no gap between the thumb pad and fingers.  There was a gap between the fingertips and the proximal transverse crease of the palm of one inch or more.  It was noted that painful motion began at a gap of one inch or more.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive use testing with no additional limitation of motion of the left little finger.  Following such testing, there was no gap between the thumb pad and the fingers.  There was a gap of one inch or more between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was no limitation of extension for the index finger or long finger post-test.  The Veteran's functional impairment consisted of less movement than normal, weakened movement and pain on movement.  There was no excess fatigability, incoordination, swelling, deformity or atrophy.  There was tenderness or pain to palpation of the left hand.  Hand grip was 5/5 bilaterally.  There was no ankylosis of the thumb or fingers.  The proximal interphalangeal joint of the left little finger was limited from full extension by 15 degrees.  No angulation or rotation noted.  The examiner indicated that the left hand condition did not impact the Veteran's ability to work.  The diagnosis was residuals of a fracture of the left hand.

VA outpatient treatment records show the Veteran was seen in the orthopedic clinic in June 2013.  He reported pain in the left 4-5 web space and the fourth metacarpal head as the area of pain.  On examination, there was no edema over the hand.  There was a mild deformity at the fifth metacarpal head.  The left small finger was resting in slight extension at the metacarpophalangeal joint.  He flexed to about 80 degrees.  There was moderate tenderness over the fourth metacarpal head with palpation.  His grip was equally weak "because of that medicine."  The assessment was healed left fifth metacarpal head fracture.  The examiner commented that the fracture was 30 years old and well-healed.  It was known to not cause dysfunction and no further treatment was needed.  In October 2013, the Veteran reported pain in the interdigital space between the fourth and fifth metacarpal head.  This bothered him at night and when he used the hand a great deal.  It improved with rest.  It was indicated he had retired from his job as a housekeeper since he had difficulty holding a mop, and the more he gripped it, the more pain he would have.  An examination revealed a very obvious shortening of the fifth metacarpal by approximately 0.5 cm.  There was tenderness in the interdigital space between the fourth and fifth metacarpal head with some mild tenderness overlying the mid shaft of the fifth metacarpal.  There was no muscle atrophy.  He had weakness with adduction between the fourth and fifth fingers and also abduction between the fourth and fifth fingers.  Otherwise, he had good grip strength.  He lacked 30 degrees from full extension.  He did not have an extension lag.  The proximal interphalangeal and distal interphalangeal joints functioned normally.  He complained of some pain with resisted extension with the proximal interphalangeal and distal interphalangeal joints on the dorsal surface of the hand.  There was no evidence of cervical radiculopathy into the left upper extremity.  Strength was 5/5 and deep tendon reflexes were 2/4.  The impressions were healed fifth metacarpal fracture of the left hand and suspicious for interdigital neuroma.  

A VA examination was conducted in November 2013.  The Veteran reported that his left little finger bothered him since he used it more often.  He said his pain level was 7/10 with flares to 7-8/10.  He indicated that the flare-ups did not impact the function of the hand.  An examination showed no limitation of motion or evidence of painful motion of any finger, to include the thumb.  The Veteran was able to perform repetitive use testing without additional limitation of motion.  There was no gap between the thumb pad and the left little finger post-test.  There was no gap between the left little finger and the proximal transverse crease of the palm in attempting to touch the palm with the fingers post-test.  There was no limitation of extension of the index or long finger post-test.  The Veteran did not have any functional loss or impairment of any finger, and he did not have additional limitation of motion of any finger following repetitive use testing.  There was no tenderness or pain on palpation.  Hand grip was 5/5 bilaterally.  There was no ankylosis of the fingers.  The diagnosis was fracture of the little finger of the left hand.  The examiner stated he was not able to determine without resorting to speculation whether there was any pain, weakness, fatigability or incoordination due to repeated use or during flare-ups as the Veteran was not having a flare-up or using his left hand in such a manner to cause such complaints during the examination.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A noncompensable evaluation may be assigned for any limitation of motion of the ring or little finger of the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

A noncompensable evaluation may be assigned for favorable or unfavorable ankylosis of the ring or little finger of the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  A Note in the regulation following Diagnostic Code 5227 requires consideration as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

A 20 percent evaluation may be assigned for amputation of the little finger of the major extremity with metacarpal resection (more than one-half the bone lost.  Without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, a 10 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

Under the governing criteria, there is no basis for a compensable rating for either limitation of motion or ankylosis of the little finger.  As the note to Diagnostic Code 5227 states, when evaluating ankylosis of the left little finger, consideration may be given to rating the disability on the basis of amputation or if there is resulting limitation of motion of other digits.  There is nothing in the record to suggest that an evaluation based on amputation is appropriate.  In addition, while the Veteran reports he has pain involving two other fingers, the 2012 examiner found no limitation of extension or painful motion of the index or long fingers.  An October 2013 VA treatment record attributed complaints of pain in the space between the fourth and fifth fingers to an interdigital neuroma.  The subsequent November 2013 VA examination specifically noted there was no limitation of motion of any finger and there was no functional loss or impairment of any finger of the left hand.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the residuals of the fracture of the Veteran's left little finger.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The September 2012 VA examination showed no fatigability, incoordination or swelling.  There was no additional limitation of motion following repetitive motion.  Any pain the Veteran has is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned for the residuals of the fracture of the left little finger.  

The Board acknowledges that on the November 2013 VA examination, the examiner indicated the Veteran was not having a flare-up at the time of the examination and that, therefore, he could not comment on the impact of a flare-up.  The Board points out that the Veteran stated during the examination, that any flare-ups he had did not affect the functioning of the hand.  

The Veteran is competent to report symptoms he experiences, including pain and limitation of motion, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating for residuals of a fracture of the left little finger.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for such fracture.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's fracture of the left little finger are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

As a final point, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, however, the Veteran has not asserted, and the record does not otherwise indicate, that a TDIU due solely to the service-connected left fifth finger disability is warranted at any time pertinent to this appeal.  While the Veteran testified that he felt that he could not perform maintenance work because of his hand, he also testified that his employer was planning to hire him after six months, but he retired.  As noted above, the Veteran 2013 VA examiner concluded that his left little finger did not affect the functioning of his hand.  Additionally, while the Veteran testified that he declined an employment opportunity that had been offered to him as a result of pain in his finger and elsewhere in his left upper extremity, this does not suggest that he is unable to secure gainful employment in another capacity.  Accordingly, the Board finds that the question of the Veteran entitlement to a TDIU due solely to service-connected left little finger disability has not been raised as a component of the claim for a higher rating currently before the Board, and need not be addressed.


ORDER

A compensable evaluation for residuals of a fracture of the left little finger is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


